Opinion by
Mr. Justice Mestrezat,
The opinion of the learned chancellor properly disposes of the case, and the decree must be affirmed. The case was heard on the bill and demurrer thereto. It is conceded by the learned counsel for the appellant that if Shaw died in possession of the personal property in controversy it passed into the custody of the law for administration for the benefit of all his creditors, and that the appellant has no right to the possession of the property which must be administered by Shaw’s legal representatives. That Shaw did die in possession of the mortgaged personal property is shown by the summary of the bill given by the learned trial judge as follows: “The mortgaged chattels were when the mortgage was made situated on land then owned by one McGill. There they still remain. Shaw occupied that land under a lease.' The plaintiff’s mortgage did not cover Shaw’s leasehold interest in the real estate on which the chattels that it embraced were located. The mortgage was recorded; but Shaw retained possession of the mortgaged property. Besides his lease thereof, Shaw held, an option to purchase McGill’s land, and, under this option, secured a conveyance of it to his wife on July 11, 1912. It was paid for with his money and in reality became his. Title to it was taken in his wife’s name in order to. protect it from his creditors. It does not appear that Mrs. Shaw took possession of the property or that Shaw ceased to occupy it before his death. He died August 3,. 1912.” The decree is affirmed.